Exhibit 10.10

 

SECURITIES PURCHASE AGREEMENT

 

THIS AGREEMENT dated as of June 13, 2003 between James M. Usdan, an individual
(the “Seller”), Castle Dental Centers, Inc., a Delaware corporation (the
“Company”), and Sentinel Capital Partners II, L.P., a Delaware limited
partnership (“Sentinel”).

 

The Seller, the Company and Sentinel hereby agree as follows:

 

1.    Purchase and Sale of Securities.    (a) The Seller hereby agrees to sell
to Sentinel:

 

(x) 8,022 shares of Series B Convertible Preferred Stock, par value $.000001 per
share (“Series B Preferred Stock”), of the Company; and

 

(y) the Company’s 20% Subordinated Promissory Note in the original principal
amount of $14,000 (the “Subordinated Note”); and

 

and Sentinel hereby agrees to purchase from the Seller the Series B Preferred
Stock and the Subordinated Note, free and clear of all liens, security interests
and other encumbrances, in consideration for the payment by Sentinel to the
Seller of $726,000 in cash.

 

(b) The Seller hereby agrees to sell to the Company 90,000 shares of the
Company’s common stock, $.000001 par value (“Common Stock”), and the Company
hereby agrees to purchase from the Seller the Common Stock, free and clear of
all liens, security interests and other encumbrances, in consideration for the
payment by the Company to the Seller of $11,780 in cash.

 

2.    Closing.    The purchase and sale of the Securities (the “Closing”) shall
take place on June 20, 2003 (the “Closing Date”). On the Closing Date, the
Seller shall deliver to Sentinel (a) stock certificates representing the Series
B Preferred Stock, accompanied by duly executed stock powers and (b) the
Subordinated Note, endorsed or otherwise assigned to Sentinel, against the
payment by Sentinel of the consideration set forth above. On the Closing Date,
the Seller shall deliver to the Company stock certificates representing the
Common Stock, accompanied by duly executed stock powers against the payment by
the Company of the consideration set forth above.

 

3.    Representations and Warranties of the Seller.    The Seller represents and
warrants to and agrees with the Sentinel and the Company (each, a “Purchaser”)
that:

 

(a)    Title to Securities.    The Seller has valid and marketable title to the
Series B Preferred Stock, the Common Stock and the Subordinated Note
(collectively, the “Securities”), free and clear of any security interests,
liens,

 



--------------------------------------------------------------------------------

pledges, encumbrances or other adverse claims, and has full right, power, and
authority to sell, transfer and deliver the Securities to the Purchasers;
provided, however, that the Securities are subject to the provisions of the
Purchase Agreement, the Stockholders Agreement and the Registration Rights
Agreement (each as defined below).

 

(b)    Authority of the Seller.    This Agreement, upon execution and delivery
in accordance with its terms, will represent the valid, binding and enforceable
obligations of the Seller in accordance with its terms.

 

(c)    No Conflict.    The consummation of the transactions contemplated by this
Agreement will not result in the breach of or constitute a default under any
agreement, instrument, law or court decree to which the Seller is a party or by
which the Seller is bound.

 

4.    Representations and Warranties of each Purchaser.    Each Purchaser
represents and warrants to the Seller that:

 



(a)    Corporate Authority.    This Agreement, upon execution and delivery in
accordance with its terms, will represent the valid, binding and enforceable
obligations of such Purchaser in accordance with its terms.

 

(b)    No Conflict.    The consummation of the transactions contemplated by this
Agreement will not result in the breach of or constitute a default under the
constituent documents of such Purchaser or any agreement, instrument or court
decree to which such Purchaser is a party or by which it is bound; provided that
the Company may require the consent of the holders of its Series B Convertible
Preferred Stock, the holders of its Convertible Preferred Stock, Series A-1,
and/or the lender under its senior credit facility, which consents the Company
will use its best efforts to acquire prior to the Closing.

 

5.    Miscellaneous.

 

(a)    Transfer of all Rights.    To the extent permitted by law, upon delivery
of the Securities to the Purchasers at the Closing, the Seller hereby transfers
all of Seller’s rights, title and interest in and under:

 

(i)    The Preferred Stock and Subordinated Note Purchase Agreement, dated May
15, 2003, between the Company, Sentinel, General Electric Capital Corporation
(“GECC”), Midwest Mezzanine Fund II, L.P. (“Midwest”), Thomas P. Fitzpatrick
(“Fitzpatrick”), John M. Slack (“Slack”) and the Seller (“Purchase Agreement”);

 

2



--------------------------------------------------------------------------------

(ii) The Stockholders Agreement dated May 15, 2003, between the Company,
Sentinel, GECC, Midwest, Fitzpatrick, Slack and the Seller (“Stockholders
Agreement”);

 

(iii) Registration Rights Agreement, dated May 15, 2003, between the Company,
Sentinel, GECC, Midwest, Fitzpatrick, Slack and the Seller (“Registration Rights
Agreement”).

 

(c)    Termination of Rights.    Seller’s rights and obligations under the
Purchase Agreement, the Stockholders Agreement and the Registration Rights
Agreement will be terminated in their entirety with no liability to the Company,
the Seller or Sentinel upon consummation of the transactions contemplated
herein.

 

(d)    Successors Bound.    This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(e)    Amendment.    This Agreement may be amended only by an instrument in
writing executed by the parties hereto.

 

(f)    Governing Law.    This Agreement shall be construed and enforced under
and in accordance with and governed by the law of the State of New York.

 

(g)    Counterparts.    This Agreement may be executed in separate counterparts
each of which shall be an original and all of which taken together shall
constitute one and the same agreement.

 

(h)    Acknowledgement.    Sentinel acknowledges that the Securities will be
subject to the provisions of the Purchase Agreement, the Stockholders Agreement
and the Registration Rights Agreement and agrees to execute any additional
documents required by the Company or the other parties to such agreements to
acknowledge Sentinel’s agreement to the terms thereof.

 

(i)    Separate Closings.    In the event that the Company cannot obtain the
consents necessary for it to purchase the Common Stock on the Closing Date, the
Closing with respect to the Series B Preferred Stock and the Subordinated Notes
shall not be effected thereby and shall occur regardless of such event. The
Company shall remain obligated following the Closing Date to obtain the consents
required and shall be obligated to purchase the Common Stock as soon as possible
after such consents are received thereafter.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 

SELLER:  

--------------------------------------------------------------------------------

JAMES M. USDAN

 

PURCHASERS:

 

SENTINEL CAPITAL PARTNERS II, L.P.

By

 

Sentinel Partners II, L.P.

Its:

 

General Partner

By

 

Sentinel Managing Company II, LLC

Its:

 

General Partner

 

By:

       

--------------------------------------------------------------------------------

Name:

Title:

 

CASTLE DENTAL CENTERS, INC.

By:

         

 

4